Citation Nr: 1105302	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include gastritis. 

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 2001 to 
February 2006.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.  

These matters were previously before the Board in December 2009 
when they were remanded for further development.  They have now 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its December 2009 remand, the Board directed that the RO issue 
a VCAA notice letter for the issue of entitlement to TDIU, and 
schedule the Veteran for a VA examination on the issue of 
entitlement to service connection for gastritis.  

The record reflects that the RO mailed a January 28, 2010 notice 
of a VA examination, scheduled for February 8, 2010, to the 
Veteran's most recent address of record.  The Veteran failed to 
report for such VA examination.  Thereafter, the RO mailed a VCAA 
notice letter, dated March 12, 2010, to the address which the 
Veteran had listed on his claims form received in February 2006.  
The January 28, 2010 VA correspondence notifying the Veteran of a 
February 8, 2010 examination had been sent to an address in a 
different city in Arkansas.  A supplemental statement of the case 
(SSOC) mailed to the original claims form address was returned to 
VA as undeliverable, as was the December 2010 VA correspondence 
informing the Veteran that his appeal had been returned to the 
Board's docket.  

In its post remand brief, dated January 20, 2011, the Veteran's 
accredited representative provided a third address for the 
Veteran, and stated that the VA notices of a VA examination had 
not been sent to the current address.  It is well established 
that it is the Veteran's responsibility to keep VA advised of his 
whereabouts.  "There is no burden on the part of the VA to turn 
up heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  However, as the Veteran's accredited 
representative has provided what he states is the Veteran's 
correct mailing address, the Board finds that a remand is 
warranted to afford the Veteran another opportunity to attend a 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VA computer system and 
the Veteran's claims folder reflect his 
current address, as noted in the 
appellant's representative's January 20, 
2011 post remand brief. 

2.  Thereafter, issue a VCAA notice letter, 
to the Veteran's current address, for the 
issue of entitlement to a total rating due 
to service-connected disability based on 
individual unemployability (TDIU) in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2010), and applicable legal precedent.  

3.  Following completion of the above, 
including affording an appropriate period to 
respond, schedule the Veteran for a VA 
examination to identify the nature and 
etiology of any current chronic stomach 
and/or esophagus disability, to include 
gastritis and/or heartburn.  All necessary 
tests should be performed.  The clinician is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that any identified 
gastrointestinal disability is etiologically 
related to active service.  

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review the 
claims folder, to include this remand, and 
this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 38 
C.F.R. § 3.655 (2010).  

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a gastrointestinal disability, to 
include gastritis, with consideration of 
all evidence of record, to include 
additional evidence received since issuance 
of the most recent supplemental statement 
of the case in November 2010.  If the 
benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  

5.  Thereafter, schedule the Veteran for a 
general medical examination to determine 
whether all service-connected disabilities, 
considered in combination, render the 
Veteran unemployable.  The clinician is 
requested to furnish an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that the Veteran's 
service-connected disabilities render him 
unemployable.

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

6.  Following completion of the above, 
adjudicate the issue entitlement to a total 
rating for compensation purposes based on 
individual unemployability, with 
consideration of all evidence of record, to 
include additional evidence received since 
issuance of the most recent supplemental 
statement of the case in November 2010.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  

7.  Thereafter, the case should be returned 
to the Board for appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


